Exhibit 10.2
AIA® Document A133TM — 2009
Standard Form of Agreement Between Owner and Construction Manager as Constructor
where the basis of payment is the Cost of the Work Plus a Fee with a Guaranteed
Maximum Price
AGREEMENT made as of the «1st » day of «December » in the year «2009 »
(In words, indicate day, month and year.)
BETWEEN the Owner:
(Name, legal status and address)
«TD AMERITRADE Services Company, Inc
4211 S. 102nd St.
Omaha, NE 68127 »« »
« »
and the Construction Manager:
(Name, legal status and address)
«Kiewit Building Group Inc.
3921 Mason Street
Omaha, NE 68105 »« »
« »
for the following Project:
(Name and address or location)
«TD Ameritrade Omaha Campus
Old Mill Road
Omaha, NE»
« »
The Architect:
(Name, legal status and address)
« HOK
211 North Broadway, Suite 700
St. Louis. MO 63102
»« »
« »
The Owner’s Designated Representative:
(Name, address and other information)
[NAME]
10825 Farnam Dr
Omaha, NE 68154 »
« »
« »
« »
« »
« »

1



--------------------------------------------------------------------------------



 



The Construction Manager’s Designated Representative:
(Name, address and other information)
[NAME]
3921 Mason Street
Omaha, NE 68105
402-977-4532»
« »
« »
« »
« »
« »
The Architect’s Designated Representative:
(Name, address and other information)
[NAME]
211 North Broadway, Suite 700
St. Louis, MO 63102 »
« »
« »
« »
« »
« »
The Owner and Construction Manager agree as follows.

2



--------------------------------------------------------------------------------



 



TABLE OF ARTICLES

1   GENERAL PROVISIONS   2   CONSTRUCTION MANAGER’S RESPONSIBILITIES   3  
OWNER’S RESPONSIBILITIES   4   COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION
PHASE SERVICES   5   COMPENSATION FOR CONSTRUCTION PHASE SERVICES   6   COST OF
THE WORK FOR CONSTRUCTION PHASE   7   PAYMENTS FOR CONSTRUCTION PHASE SERVICES  
8   INSURANCE AND BONDS   9   DISPUTE RESOLUTION   10   TERMINATION OR
SUSPENSION   11   MISCELLANEOUS PROVISIONS   12   SCOPE OF THE AGREEMENT

ARTICLE 1 GENERAL PROVISIONS
§ 1.1 The Contract Documents
The Contract Documents consist of this Agreement, Conditions of the Contract
(General Conditions)), Drawings, Specifications, Addenda issued prior to the
execution of this Agreement, other documents listed in this Agreement, and
Modifications issued after execution of this Agreement, all of which form the
Contract and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. Upon the Owner’s acceptance of the Construction
Manager’s Guaranteed Maximum Price proposal, the Contract Documents will also
include the documents described in Section 2.2.3 and identified in the
Guaranteed Maximum Price Amendment and revisions prepared by the Architect and
furnished by the Owner as described in Section 2.2.8. The Contract represents
the entire and integrated agreement between the parties hereto and supersedes
prior negotiations, representations or agreements, either written or oral. If
anything in the other Contract Documents, other than a Modification, is
inconsistent with this Agreement, this Agreement shall govern. In the case of
conflict between this Agreement (A133-2009) and the General Conditions
(A201-1997), the Agreement shall govern.
§ 1.2 Relationship of the Parties
Both Parties agree to cooperate with the Architect and exercise the Construction
Manager’s skill and judgment in furthering the success of the Project; to
furnish efficient construction administration, management services and
supervision; to furnish at all times an adequate supply of workers and
materials; and to perform the Work in an expeditious and economical manner
consistent with the Contract. The Owner agrees to furnish or approve, in a
timely manner, information required by the Construction Manager and to make
payments to the Construction Manager in accordance with the requirements of the
Contract Documents.
§ 1.3 General Conditions
For the Preconstruction Phase, AIA Document A201™—2007, General Conditions of
the Contract for Construction, shall apply only as specifically provided in this
Agreement. For the Construction Phase, the general conditions of the contract
shall be as set forth in A201—2007, which document is incorporated herein by
reference. The term “Contractor” as used in A201—2007 shall mean the
Construction Manager.
ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES
The Construction Manager’s Preconstruction Phase responsibilities are set forth
in Sections 2.1 and 2.2. The Construction Manager’s Construction Phase
responsibilities are set forth in Section 2.3. The Owner and

3



--------------------------------------------------------------------------------



 



Construction Manager may agree, in consultation with the Architect, for the
Construction Phase to commence prior to completion of the Preconstruction Phase,
in which case, both phases will proceed concurrently. The Construction Manager
shall identify a representative authorized to act on behalf of the Construction
Manager with respect to the Project.
§ 2.1 Preconstruction Phase
§ 2.1.1 The Construction Manager shall provide a preliminary evaluation of the
Owner’s program, schedule and construction budget requirements, each in terms of
the other.
§ 2.1.2 Consultation
The Construction Manager shall schedule and conduct meetings with the Architect
and Owner to discuss such matters as procedures, progress, coordination, and
scheduling of the Work. The Construction Manager shall advise the Owner and the
Architect on proposed site use and improvements, selection of materials, and
building systems and equipment. The Construction Manager shall also provide
recommendations consistent with the Project requirements to the Owner and
Architect on constructability; availability of materials and labor; time
requirements for procurement, installation and construction; and factors related
to construction cost including, but not limited to, costs of alternative designs
or materials, preliminary budgets, life-cycle data, and possible cost
reductions.
§ 2.1.3 The Construction Manager shall prepare and periodically, at Owner’s
request, update a Project schedule for the Architect’s review and the Owner’s
acceptance. The Construction Manager shall obtain the Architect’s approval for
the portion of the Project schedule relating to the performance of the
Architect’s services. The Project schedule shall coordinate and integrate the
Construction Manager’s services, the Architect’s services, other Owner
consultants’ services, and the Owner’s responsibilities and identify items that
could affect the Project’s timely completion. The updated Project schedule shall
include the following: submission of the estimate of the Cost of the Work (or
Guaranteed Maximum Price proposal if applicable); components of the Work; times
of commencement and completion required of each Subcontractor; ordering and
delivery of products, including those that must be ordered well in advance of
construction; and the occupancy requirements of the Owner.
§ 2.1.4 Phased Construction
The Construction Manager shall provide recommendations with regard to
accelerated or fast-track scheduling, procurement, or phased construction. The
Construction Manager shall take into consideration cost reductions, cost
information, constructability, provisions for temporary facilities and
procurement and construction scheduling issues.
§ 2.1.5 Preliminary Cost Estimates
§ 2.1.5.1 Based on the preliminary design and other design criteria prepared by
the Architect, the Construction Manager shall prepare preliminary estimates of
the Cost of the Work or the cost of program requirements using area, volume or
similar conceptual estimating techniques for the Architect’s review and Owner’s
approval. If the Architect or Construction Manager suggest alternative materials
and systems, the Construction Manager shall provide cost evaluations of those
alternative materials and systems.
§ 2.1.5.2 As the Architect progresses with the preparation of the Schematic
Design, Design Development and Construction Documents, the Construction Manager
shall prepare and update, at appropriate intervals agreed to by the Owner,
Construction Manager and Architect, estimates of the Cost of the Work of
increasing detail and refinement and allowing for the further development of the
design until such time as the Owner and Construction Manager agree on a
Guaranteed Maximum Price for the Work. Such estimates shall be provided for the
Architect’s review and the Owner’s approval. The Construction Manager shall
inform the Owner and Architect when estimates of the Cost of the Work exceed the
latest approved Project budget and make recommendations for corrective action.
§ 2.1.6 Subcontractors and Suppliers
The Construction Manager shall develop bidders’ interest in the Project.
§ 2.1.7 The Construction Manager shall prepare, for the Architect’s review and
the Owner’s acceptance, a procurement schedule for items that must be ordered
well in advance of construction. The Construction Manager shall expedite and
coordinate the ordering and delivery of materials that must be ordered well in
advance of construction. If the Owner agrees to procure any items prior to the
establishment of the Guaranteed Maximum Price, the Owner shall procure the items
on terms and conditions acceptable to the Construction Manager and in

4



--------------------------------------------------------------------------------



 



compliance with the Construction Manager’s normal practice and procedures for
procuring such items. Upon the establishment of the Guaranteed Maximum Price,
the Owner shall assign all contracts for these items to the Construction Manager
and the Construction Manager shall thereafter accept responsibility for them.
§ 2.1.8 Extent of Responsibility
The Construction Manager shall exercise reasonable care in preparing schedules
and estimates. The Construction Manager, however, does not warrant or guarantee
estimates and schedules except as may be included as part of the Guaranteed
Maximum Price. The Construction Manager is not required to design the Project
within the Owner’s budget or to ascertain that the Drawings and Specifications
are so designed or are in accordance with applicable laws, statutes, ordinances,
codes, rules and regulations, or lawful orders of public authorities, but the
Construction Manager shall promptly report to the Architect and Owner any
nonconformity discovered by or made known to the Construction Manager as a
request for information in such form as the Architect may require. However, the
Owner acknowledges that the Construction Manager is not a licensed design
professional and the Construction Manager shall not be responsible for the
Project’s overall design, any design element, or the design process, unless
otherwise outlined in the Contract Documents.
§ 2.1.9 Notices and Compliance with Laws
The Construction Manager shall comply with applicable laws, statutes,
ordinances, codes, rules and regulations, and lawful orders of public
authorities applicable to its performance under this Contract, and with equal
employment opportunity programs, and other programs as may be required by
governmental and quasi governmental authorities for inclusion in the Contract
Documents.
§ 2.2 Guaranteed Maximum Price Proposal and Contract Time
§ 2.2.1 At a time to be mutually agreed upon by the Owner and the Construction
Manager and in consultation with the Architect, the Construction Manager shall
prepare a Guaranteed Maximum Price (GMP) proposal for the Owner’s review and
acceptance. The Guaranteed Maximum Price in the proposal shall be the sum of the
Construction Manager’s estimate of the Cost of the Work, including contingencies
described in Section 2.2.4, and the Construction Manager’s Fee.
§ 2.2.2 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Construction Manager shall
provide in the Guaranteed Maximum Price for such further development consistent
with the Contract Documents and reasonably inferable therefrom. Such further
development does not include such things as changes in scope, systems, kinds and
quality of materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.
§ 2.2.3 The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include the following:

  .1   A list of the Drawings and Specifications, including all Addenda thereto,
and the Conditions of the Contract;     .2   A list of the clarifications and
assumptions made by the Construction Manager in the preparation of the
Guaranteed Maximum Price proposal, including assumptions under Section 2.2.2, to
supplement the information provided by the Owner and contained in the Drawings
and Specifications;     .3   A statement of the proposed Guaranteed Maximum
Price, including a statement of the estimated Cost of the Work organized by
trade categories or systems, allowances, contingency, and the Construction
Manager’s Fee;     .4   The Contract Time, including the date(s) of Substantial
Completion upon which the proposed Guaranteed Maximum Price is based; and     .5
  A date by which the Owner must accept the Guaranteed Maximum Price.

§ 2.2.4 In preparing the Construction Manager’s Guaranteed Maximum Price
proposal, the Construction Manager shall include its contingency for the
Construction Manager’s exclusive use to cover those costs considered
reimbursable as the Cost of the Work but not included in a Change Order. The
Owner and the Architect acknowledge that the contingency is not available for
scope changes and that no scope changes shall be paid with funds taken from the
contingency. The Owner and Architect further acknowledge that no portion of the
contingency is allocated to any specific portion of the Work, but rather the
contingency is available for the Construction Manager’s exclusive use throughout
the Project as a whole. If Construction Manger is providing phased or scope
specific GMP proposals as outlined in 2.2.10, the contingency shall be tracked
separately for each GMP proposal

5



--------------------------------------------------------------------------------



 



until such time a GMP is in place for the entire Project scope, at such time the
Construction Manager shall provide an updated GMP and contingency for the entire
Project. Unused contingencies for all phases shall be returned to the owner. The
Construction Manager shall provide a periodic reporting of the charges made
against the contingency as such times as the Owner may reasonable request. Prior
to any charges being made against the contingency, the Construction Manager
shall submit such charges to Owner for review and approval which shall not be
unreasonably withheld.
§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal. In the event that the Owner and
Architect discover any inconsistencies or inaccuracies in the information
presented, they shall promptly notify the Construction Manager, who shall make
appropriate adjustments to the Guaranteed Maximum Price proposal, its basis, or
both.
§ 2.2.6 If the Owner notifies the Construction Manager that the Owner has
accepted the Guaranteed Maximum Price proposal in writing before the date
specified in the Guaranteed Maximum Price proposal, the Guaranteed Maximum Price
proposal shall be deemed effective without further acceptance from the
Construction Manager. Following acceptance of a Guaranteed Maximum Price, the
Owner and Construction Manager shall execute the Guaranteed Maximum Price
Amendment amending this Agreement, a copy of which the Owner shall provide to
the Architect. The Guaranteed Maximum Price Amendment shall set forth the agreed
upon Guaranteed Maximum Price with the information and assumptions upon which it
is based.
§ 2.2.7 The Construction Manager shall not incur any cost to be reimbursed as
part of the Cost of the Work prior to the commencement of the Construction
Phase, unless the Owner provides prior written authorization for such costs.
§ 2.2.8 The Owner shall authorize the Architect to provide the revisions to the
Drawings and Specifications to incorporate the agreed-upon assumptions and
clarifications contained in the Guaranteed Maximum Price Amendment. The Owner
shall promptly furnish those revised Drawings and Specifications to the
Construction Manager as they are revised in a manner that does not delay,
disrupt or hinder the Construction Manager’s performance of the Work. The
Construction Manager shall notify the Owner and Architect of any inconsistencies
between the Guaranteed Maximum Price Amendment and the revised Drawings and
Specifications.
§ 2.2.9 The Construction Manager shall include in the Guaranteed Maximum Price
all sales, consumer, use and similar taxes for the Work provided by the
Construction Manager that are legally enacted, whether or not yet effective, at
the time the Guaranteed Maximum Price Amendment is executed.
§ 2.2.10 The Construction Manager acknowledges that the Owner may require the
development of scope specific GMP’s in advance of the total project GMP. The
contractor shall prepare a written proposal for each of such scope specific
GMP’s that includes all items as described in 2.2.3.1, 2.2.3.2, 2.2.3.3,
2.2.3.3, and 2.2.3.5 above.
§ 2.3 Construction Phase
§ 2.3.1 General
§ 2.3.1.1 For purposes of Section 8.1.2 of A201—2007, the date of commencement
of the Work shall mean the date of commencement of the Construction Phase.
§ 2.3.1.2 The Construction Phase shall commence upon the Owner’s issuance of a
Notice to Proceed.
§ 2.3.2 Administration
§ 2.3.2.1 Those portions of the Work that the Construction Manager does not
customarily perform with the Construction Manager’s own personnel shall be
performed under subcontracts or by other appropriate agreements with the
Construction Manager. The Owner may designate specific persons from whom, or
entities from which, the Construction Manager shall obtain bids. The
Construction Manager shall prepare a list of pre-qualified subcontractors to
perform such work for the Owner’s approval. The Construction Manager shall
obtain bids from Subcontractors and from suppliers of materials or equipment
fabricated especially for the Work. The Owner shall then determine, with the
advice of the Construction Manager and the Architect, which bids will be
accepted. The Construction Manager shall not be required to contract with anyone
to whom the Construction Manager has reasonable objection. Construction Manager
may be required to submit a proposal directly to the Owner for any
self-performed work whose cost is greater than $50,000. Self-performed work
proposals shall be delivered to Owner prior to Construction Manager’s receipt of
any subcontractor proposals for the same scope of work. All self-

6



--------------------------------------------------------------------------------



 



performed work shall be a guaranteed maximum price proposal and such work shall
be billed in accordance with Article 6 of this Agreement by Construction
Manager, not to exceed the guaranteed maximum price. Should the Cost of the Work
be less than the proposed guaranteed maximum price, such variance shall be
included in project savings for the purposes of calculating the savings in
section 5.2.1.
§ 2.3.2.2 If the Guaranteed Maximum Price has been established and when a
specific bidder (1) is recommended to the Owner by the Construction Manager,
(2) is qualified to perform that portion of the Work, and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Construction Manager may require that a Change Order be issued to
adjust the Contract Time and the Guaranteed Maximum Price by the difference
between the bid of the person or entity recommended to the Owner by the
Construction Manager and the amount and time requirement of the subcontract or
other agreement actually signed with the person or entity designated by the
Owner.
§ 2.3.2.3 Subcontracts or other agreements shall conform to the applicable
payment provisions of this Agreement, and shall not be awarded on the basis of
cost plus a fee without the prior consent of the Owner. If the Subcontract is
awarded on a cost-plus a fee basis, the Construction Manager shall provide in
the Subcontract for the Owner to receive the same audit rights with regard to
the Subcontractor as the Owner receives with regard to the Construction Manager
in Section 6.11 below.
§ 2.3.2.4 If the Construction Manager recommends a specific bidder that may be
considered a “related party” according to Section 6.10, then the Construction
Manager shall promptly notify the Owner in writing of such relationship and
notify the Owner of the specific nature of the contemplated transaction,
according to Section 6.10.2.
§ 2.3.2.5 The Construction Manager shall schedule and conduct meetings to
discuss such matters as procedures, progress, coordination, scheduling, and
status of the Work. The Construction Manager shall prepare and promptly
distribute minutes to the Owner and Architect.
§ 2.3.2.6 Upon the execution of the Guaranteed Maximum Price Amendment, the
Construction Manager shall prepare and submit to the Owner and Architect a
construction schedule for the Work and submittal schedule in accordance with the
General Conditions The Owner acknowledges that the Construction Manager’s
schedule (including all critical path activities and all activities with float)
is a working tool that the Construction Manager shall manage as its discretion
dictates. The schedule is not a Contract Document and does not alter the
Construction Manager’s obligation to substantially complete the Work by the date
of Substantial completion. Except for the date of Substantial Completion and any
milestones established in the GMP Amendment(s), the Construction Manager may
revise the schedule throughout the Project as necessary. As part of its
responsibility for the means and methods of construction, the Construction
manager shall have exclusive authority to determine the sequencing and duration
of all schedule activities. As such, the Construction Manager shall have
exclusive use of any schedule float.
§ 2.3.2.7 The Construction Manager shall record the progress of the Project. On
a monthly basis, or otherwise as agreed to by the Owner, the Construction
Manager shall submit written progress reports to the Owner and Architect,
showing percentages of completion and other information required by the Owner.
The Construction Manager shall also keep, and make available to the Owner and
Architect, a daily log containing a record for each day of weather, portions of
the Work in progress, number of workers on site, identification of equipment on
site, problems that might affect progress of the work, accidents, injuries, and
other information required by the Owner.
§ 2.3.2.8 The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner and Architect and shall provide this
information in its monthly reports to the Owner and Architect, in accordance
with Section 2.3.2.7 above.
§ 2.4 Professional Services
The General Conditions shall apply to both the Preconstruction and Construction
Phases.
§ 2.5 Hazardous Materials
The General Conditions shall apply to both the Preconstruction and Construction
Phases.

7



--------------------------------------------------------------------------------



 



ARTICLE 3 OWNER’S RESPONSIBILITIES
§ 3.1 Information and Services Required of the Owner
§ 3.1.1 The Owner shall provide information with reasonable promptness,
regarding requirements for and limitations on the Project, including a written
program which shall set forth the Owner’s objectives, constraints, and criteria,
including schedule, space requirements and relationships, flexibility and
expandability, special equipment, systems sustainability and site requirements
and all other information reasonably required for the full and complete design
of the Project (“Owner-furnished Information”).
§ 3.1.2 Prior to the commencement of the Work, the Owner shall provide
reasonable evidence that the Owner has made financial arrangements to fulfill
the Owner’s obligations under the Contract. Thereafter, the Construction Manager
may only request such evidence if (1) the Owner fails to make payments to the
Construction Manager as the Contract Documents require, (2) a change in the Work
materially changes the Contract Sum, or (3) the Construction Manager identifies
in writing a reasonable concern regarding the Owner’s ability to make payment
when due. The Owner shall furnish such evidence as a condition precedent to
commencement or continuation of the Work or the portion of the Work affected by
a material change. After the Owner furnishes the evidence, the Owner shall not
materially vary such financial arrangements without prior notice to the
Construction Manager and Architect.
§ 3.1.4 Structural and Environmental Tests, Surveys and Reports. During the
Preconstruction Phase, the Owner shall furnish the following information or
services with reasonable promptness. The Owner shall also furnish any other
information or services under the Owner’s control and relevant to the
Construction Manager’s performance of the Work with reasonable promptness after
receiving the Construction Manager’s written request for such information or
services. The Construction Manager shall be entitled to rely on the accuracy of
information and services furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
§ 3.1.4.1 The Owner shall furnish tests, inspections and reports required by law
and as otherwise agreed to by the parties, such as structural, mechanical, and
chemical tests, tests for air and water pollution, and tests for hazardous
materials.
§ 3.1.4.2 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The surveys and legal information shall include, as
applicable, grades and lines of streets, alleys, pavements and adjoining
property and structures; designated wetlands; adjacent drainage; rights-of-way,
restrictions, easements, encroachments, zoning, deed restrictions, boundaries
and contours of the site; locations, dimensions and necessary data with respect
to existing buildings, other improvements and trees; and information concerning
available utility services and lines, both public and private, above and below
grade, including inverts and depths. All the information on the survey shall be
referenced to a Project benchmark.
§ 3.1.4.3 The Owner, when such services are requested, shall furnish services of
geotechnical engineers, which may include but are not limited to test borings,
test pits, determinations of soil bearing values, percolation tests, evaluations
of hazardous materials, seismic evaluation, ground corrosion tests and
resistivity tests, including necessary operations for anticipating subsoil
conditions, with written reports and appropriate recommendations.
§ 3.1.4.4 During the Construction Phase, the Owner shall furnish information or
services required of the Owner by the Contract Documents with reasonable
promptness. The Owner shall also furnish any other information or services under
the Owner’s control and relevant to the Construction Manager’s performance of
the Work with reasonable promptness after receiving the Construction Manager’s
written request for such information or services.
§ 3.2 Owner’s Designated Representative
The Owner shall identify a representative authorized to act on behalf of the
Owner with respect to the Project. The Owner’s representative shall render
decisions promptly and furnish information expeditiously, so as to avoid
unreasonable delay in the services or Work of the Construction Manager. Except
as otherwise provided in Section 4.2.1 of A201—2007, the Architect does not have
such authority. The term “Owner” means the Owner or the Owner’s authorized
representative.
§ 3.2.1 Legal Requirements. The Owner shall furnish all legal, insurance and
accounting services, including auditing services, that may be reasonably
necessary at any time for the Project to meet the Owner’s needs and interests.

8



--------------------------------------------------------------------------------



 



§ 3.3 Architect
The Owner shall retain an Architect to provide all design services,. The Owner
shall provide the Construction Manager a copy of the executed agreement between
the Owner and the Architect, and any further modifications to the agreement.
ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
§ 4.1 Compensation
§ 4.1.1 For the Construction Manager’s Preconstruction Phase services, the Owner
shall compensate the Construction Manager as follows:
     The Construction Manager shall receive no fee for Preconstruction Services.
§ 4.1.2 For the Construction Manager’s Preconstruction Phase services described
in Sections 2.1 and 2.2:
     All cost incurred by Construction Manager for travel and related expenses
and any other expenses approved by Owner.
§ 4.2 Payments
§ 4.2.1 Unless otherwise agreed, payments for services shall be made monthly in
proportion to services performed.
§ 4.2.2 Payments are due and payable upon presentation of the Construction
Manager’s invoice. Amounts unpaid «thirty » ( «30 » ) days after the invoice
date shall bear interest at the rate entered below, or in the absence thereof at
the legal rate prevailing from time to time at the principal place of business
of the Construction Manager.
Wall Street Journal prime rate plus three percent (3%) per annum compounded
monthly and computed daily.
ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES
§ 5.1 For the Construction Manager’s performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager the Contract Sum in
current funds for the Construction Manager’s performance of the Contract. The
Contract Sum is the Cost of the Work as defined in Section 6.1.1 plus the
Construction Manager’s Fee.
§ 5.1.1 The Construction Manager’s Fee:
     Three percent (3%) times the Cost of the Work as defined in the Agreement
with the exception of:
     §5.1.1.1 Construction Manager’s Staff — Defined as wages of the
Construction Manager’s supervisory and administrative personnel in accordance of
6.2.2 below.
     §5.1.1.2 Construction Manager’s General Conditions — Defined as the cost
for the items designated as “General Conditions” in Exhibit 2 — General
Conditions Project Cost Assignment Matrix.
     §5.1.1.4 Construction Manager’s Bonding
« »
§ 5.1.2 The method of adjustment of the Construction Manager’s Fee for changes
in the Work:
     Three percent (3%)
« »

9



--------------------------------------------------------------------------------



 



§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work:
     Fifteen percent (15%)
« »
§ 5.1.4 Rental rates for Construction Manager-owned equipment shall not exceed
«One Hundred » percent ( «100» %) of the standard rate paid at the place of the
Project.
§ 5.1.5 Unit prices, if any: — N/A
§ 5.2 Guaranteed Maximum Price
§ 5.2.1 The Construction Manager guarantees that the Contract Sum shall not
exceed the Guaranteed Maximum Price set forth in the Guaranteed Maximum Price
Amendment, as it is amended from time to time. To the extent the Cost of the
Work exceeds the Guaranteed Maximum Price, the Construction Manager shall bear
such costs in excess of the Guaranteed Maximum Price without reimbursement or
additional compensation from the Owner.
All contingency shall be returned to Owner. All project savings beyond
contingency shall be split between the Owner and the Construction Manager at the
ratio of 60% for the Owner and 40% for the Construction Manager.
« »
§ 5.2.2 The Guaranteed Maximum Price is subject to additions and deductions by
Change Order as provided in the Contract Documents and the Date of Substantial
Completion shall be subject to adjustment as provided in the Contract Documents.
§ 5.3 Changes in the Work
§ 5.3.1 The Owner may, without invalidating the Contract, order changes in the
Work within the general scope of the Contract consisting of additions, deletions
or other revisions. The Owner shall issue such changes in writing. The Architect
may make minor changes in the Work as provided in Section 7.4 of AIA Document
A201—2007, General Conditions of the Contract for Construction. The Construction
Manager shall be entitled to an equitable adjustment in the Contract Time as a
result of changes in the Work.
§ 5.3.2 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work subsequent to the execution of the Guaranteed Maximum Price Amendment shall
be determined by mutual agreement between the Owner and Construction Manager or
the process established in the General Conditions.
§ 5.3.3 In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201—2007 and the term “costs”
as used in Section 7.3.7 of AIA Document A201—2007 shall have the meanings
assigned to them in AIA Document A201—2007 and shall not be modified by
Sections 5.1 and 5.2, Sections 6.1 through 6.7, and Section 6.8 of this
Agreement. Adjustments to subcontracts awarded with the Owner’s prior consent on
the basis of cost plus a fee shall be calculated in accordance with the terms of
those subcontracts.
§ 5.3.4 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of the General
Conditions shall mean the Cost of the Work as defined in Sections 6.1 to 6.7 of
this Agreement and the term “fee” shall mean the Construction Manager’s Fee as
defined in Section 5.1 of this Agreement.
§ 5.3.5 If no specific provision is made in Section 5.1.2 for adjustment of the
Construction Manager’s Fee in the case of changes in the Work, or if the extent
of such changes is such, in the aggregate, that application of the adjustment
provisions of Section 5.1.2 will cause substantial inequity to the Owner or
Construction Manager, the Construction Manager’s Fee shall be equitably adjusted
on the same basis that was used to establish the Fee for the original Work, and
the Guaranteed Maximum Price shall be adjusted accordingly.

10



--------------------------------------------------------------------------------



 



ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE
§ 6.1 Costs to Be Reimbursed
§ 6.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than the standard paid at the place of the Project except
with prior consent of the Owner. The Cost of the Work shall include only the
items set forth in Sections 6.1 through 6.7.
§ 6.1.2 Where any cost is subject to the Owner’s prior approval, the
Construction Manager shall obtain this approval prior to incurring the cost. The
parties shall endeavor to identify any such costs prior to executing Guaranteed
Maximum Price Amendment.
§ 6.2 Labor Costs
§ 6.2.1 Wages of construction workers directly employed by the Construction
Manager to perform the construction of the Work at the site or, with the Owner’s
prior approval, at off-site workshops. The wages for such personnel are
designated on the attached Exhibit 1. Such wages shall be updated periodically
by Change Order as updated labor agreements are re-negotiated.
§ 6.2.2 Wages or salaries of the Construction Manager’s supervisory and
administrative personnel when stationed at the site with the Owner’s prior
approval. The wages for such personnel are designated on the attached Exhibit 1.
Such wages are updated once annually by Change Order as annual salary
adjustments are made.
§ 6.2.3 Wages and salaries of the Construction Manager’s supervisory or
administrative personnel engaged at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.
§ 6.2.4 Costs paid or incurred by the Construction Manager for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 6.2.1 through 6.2.3, which are included in the
rates attached hereto.
§ 6.2.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Construction Manager or paid
to any Subcontractor or vendor, with the Owner’s prior approval are included in
the Cost of the Work under Section 6.2.1 through 6.2.3
§ 6.3 Subcontract Costs
Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts.
§ 6.4 Costs of Materials and Equipment Incorporated in the Completed
Construction
§ 6.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.
§ 6.4.2 Costs of materials described in the preceding Section 6.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Construction Manager.
Any amounts realized from such sales shall be credited to the Owner as a
deduction from the Cost of the Work.
§ 6.5 Costs of Other Materials and Equipment, Temporary Facilities and Related
Items
§ 6.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Construction Manager at the site and fully consumed in the performance of
the Work. Costs of materials, supplies, temporary facilities, machinery,
equipment and tools that are not fully consumed shall be based on the cost or
value of the item at the time it is first used on the Project site less the
value of the item when it is no longer used at the Project site. Costs for items
not fully consumed by the Construction Manager shall mean fair market value.

11



--------------------------------------------------------------------------------



 



§ 6.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Construction Manager at the site and costs of transportation, installation,
minor repairs, dismantling and removal. The total rental cost of any
Construction Manager-owned item may not exceed the purchase price of any
comparable item. Rates of Construction Manager-owned equipment and quantities of
equipment shall be subject to the Owner’s prior approval.
§ 6.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.
§ 6.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.
§ 6.5.5 That portion of the reasonable expenses of the Construction Manager’s
supervisory or administrative personnel incurred while traveling in discharge of
duties connected with the Work.
§ 6.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner’s prior approval.
§ 6.6 Miscellaneous Costs
§ 6.6.1 Premiums for that portion of insurance and bonds required by the
Contract Documents that can be directly attributed to this Contract.
Self-insurance for either full or partial amounts of the coverages required by
the Contract Documents, with the Owner’s prior approval.
§ 6.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Construction Manager is liable.
§ 6.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Construction Manager is required by the
Contract Documents to pay.
§ 6.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201—2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of
Section 6.7.3.
§ 6.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Construction Manager resulting from such suits or claims and
payments of settlements made with the Owner’s consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Construction Manager’s Fee or subject to the Guaranteed
Maximum Price. If such royalties, fees and costs are excluded by the Contract
Documents, then they shall not be included in the Cost of the Work.
§ 6.6.6 Costs for electronic equipment and software, directly related to the
Work with the Owner’s prior approval.
§ 6.6.7 Deposits lost for causes other than the Construction Manager’s
negligence or failure to fulfill a specific responsibility in the Contract
Documents.
§ 6.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Construction Manager,
reasonably incurred by the Construction Manager after the execution of this
Agreement in the performance of the Work and with the Owner’s prior approval,
which shall not be unreasonably withheld.
§ 6.6.9 Subject to the Owner’s prior approval, expenses incurred in accordance
with the Construction Manager’s standard written personnel policy for relocation
and temporary living allowances of the Construction Manager’s personnel required
for the Work.
§ 6.7 Other Costs and Emergencies
§ 6.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.

12



--------------------------------------------------------------------------------



 



§ 6.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in the General Conditions.
§ 6.7.3 Costs of repairing or correcting damaged Work executed by the
Construction Manager, Subcontractors or suppliers, provided that such damaged
Work was not caused by failure to fulfill a specific responsibility of the
Construction Manager and only to the extent that the cost of repair or
correction is not recovered by the Construction Manager from insurance,
sureties, Subcontractors, suppliers, or others.
§ 6.7.4 The costs described in Sections 6.1 through 6.7 shall be included in the
Cost of the Work, notwithstanding any provision of AIA the General Conditions of
the Contract which may require the Construction Manager to pay such costs,
unless such costs are excluded by the provisions of Section 6.8.
§ 6.8 Costs Not To Be Reimbursed
§ 6.8.1 The Cost of the Work shall not include the items listed below:

  .1   Salaries and other compensation of the Construction Manager’s personnel
stationed at the Construction Manager’s principal office or offices other than
the site office, except as specifically provided in Section 6.2, or as may be
provided in Article 11;     .2   Expenses of the Construction Manager’s
principal office and offices other than the site office;     .3   Overhead and
general expenses, except as may be expressly included in Sections 6.1 to 6.7;  
  .4   The Construction Manager’s capital expenses, including interest on the
Construction Manager’s capital employed for the Work;     .5   Except as
provided in Section 6.7.3 of this Agreement, costs due to the negligence or
failure of the Construction Manager, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable to fulfill a specific responsibility of the Contract;     .6   Any
cost not specifically and expressly described in Sections 6.1 to 6.7;     .7  
Costs, other than costs included in Change Orders approved by the Owner, that
would cause the Guaranteed Maximum Price to be exceeded; and     .8   Costs for
services incurred during the Preconstruction Phase.

§ 6.9 Discounts, Rebates and Refunds
§ 6.9.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment from
the Owner, or (2) the Owner has deposited funds with the Construction Manager
with which to make payments; otherwise, cash discounts shall accrue to the
Construction Manager. Trade discounts, rebates, refunds and amounts received
from sales of surplus materials and equipment shall accrue to the Owner, and the
Construction Manager shall make provisions so that they can be obtained.
§ 6.9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 6.9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.
§ 6.10 Related Party Transactions
§ 6.10.1 For purposes of Section 6.10, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Construction Manager; any entity in which any stockholder
in, or management employee of, the Construction Manager owns any interest in
excess of ten percent in the aggregate; or any person or entity which has the
right to control the business or affairs of the Construction Manager. The term
“related party” includes any member of the immediate family of any person
identified above.
§ 6.10.2 If any of the costs to be reimbursed arise from a transaction between
the Construction Manager and a related party, the Construction Manager shall
notify the Owner of the specific nature of the contemplated transaction,
including the identity of the related party and the anticipated cost to be
incurred, before any such transaction is consummated or cost incurred. If the
Owner, after such notification, authorizes the proposed transaction, then the
cost incurred shall be included as a cost to be reimbursed, and the Construction
Manager shall procure the Work, equipment, goods or service from the related
party, as a Subcontractor, according to the terms of Sections 2.3.2.1, 2.3.2.2
and 2.3.2.3. If the Owner fails to authorize the transaction, the Construction
Manager shall procure the Work, equipment, goods or service from some person or
entity other than a related party according to the terms of Sections 2.3.2.1,
2.3.2.2 and 2.3.2.3.

13



--------------------------------------------------------------------------------



 



§ 6.11 Accounting Records
The Construction Manager shall keep full and detailed records and accounts
related to the cost of the Work and exercise such controls as may be necessary
for proper financial management under this Contract and to substantiate all
costs incurred. The accounting and control systems shall be satisfactory to the
Owner, including tracking of materials, labor and tax expenditures required for
Owner to comply with tax incentive programs. The Owner and the Owner’s auditors
shall, during regular business hours and upon reasonable notice, be afforded
access to, and shall be permitted to audit and copy, the Construction Manager’s
records and accounts, including complete documentation supporting accounting
entries, books, correspondence, instructions, drawings, receipts, subcontracts,
Subcontractor’s proposals, purchase orders, vouchers, memoranda and other data
relating to this Contract. The Construction Manager shall preserve these records
for a period of three years after final payment, or for such longer period as
may be required by law.
ARTICLE 7 PAYMENTS FOR CONSTRUCTION PHASE SERVICES
§ 7.1 Progress Payments
§ 7.1.1 Based upon Applications for Payment submitted to the Architect by the
Construction Manager and Certificates for Payment issued by the Architect, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.
§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:
« »
§ 7.1.3 Provided that an Application for Payment is received by the Architect
not later than the « 5th» day of a month, the Owner shall make payment of the
certified amount to the Construction Manager not later than the last day of the
month. . If Owner intends to withhold any portion of the Application for
Payment, Owner shall provide any reason for such withholding in writing prior to
Payment due date. If an Application for Payment is received by the Architect
after the application date fixed above, payment shall be made by the Owner not
later than « twenty five» ( «25 » ) days after the Architect receives the
Application for Payment. Should the Owner not make payment when due on
undisputed amounts, or should the Owner withhold a portion of any undisputed
payment that is due, the Construction Manager may give the Owner notice that
payment is past due (the “late Payment Cure Notice”). The Construction Manager
may suspend work and shall have no obligation to otherwise perform any
contractual obligation if the Owner fails to pay the amount due within ten (10)
calendar days after the Construction Manager give such notice. The Construction
manager may terminate this Contract if the Owner fails to pay all amounts due
within thirty (30) calendar days after the Construction Manager give the Late
Payment Cure Notice to the Owner. The Owner shall pay interest on the undisputed
amount due plus termination cost pursuant to the Contract Documents if the
Construction Manager terminates the Contract pursuant to this section. The Owner
shall equitably adjust the Contract Time and GMP if the Construction Manager
suspends work but does not terminate the Contract.
§ 7.1.4 With each Application for Payment, the Construction Manager shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Construction Manager on
account of the Cost of the Work equal or exceed progress payments already
received by the Construction Manager, less that portion of those payments
attributable to the Construction Manager’s Fee, plus payrolls for the period
covered by the present Application for Payment.
§ 7.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Construction Manager in accordance with the Contract
Documents. The schedule of values shall allocate the entire Guaranteed Maximum
Price among the various portions of the Work, except that the Construction
Manager’s Fee shall be shown as a single separate item. The schedule of values
shall be prepared in such form and supported by such data to substantiate its
accuracy as the Architect may require. This schedule, unless objected to by the
Architect, shall be used as a basis for reviewing the Construction Manager’s
Applications for Payment.
§ 7.1.6 Applications for Payment shall show the percentage of completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage of completion shall be the lesser of (1) the percentage
of that portion of the Work which has actually been completed, or (2) the
percentage obtained by

14



--------------------------------------------------------------------------------



 



dividing (a) the expense that has actually been incurred by the Construction
Manager on account of that portion of the Work for which the Construction
Manager has made or intends to make actual payment prior to the next Application
for Payment by (b) the share of the Guaranteed Maximum Price allocated to that
portion of the Work in the schedule of values.
Each Application for Payment shall include conditional lien releases from all
subcontractors for the payments being applied for in the then current
Application for Payment.
§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

  .1   Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in the General Conditions;     .2   Add that portion of the
Guaranteed Maximum Price properly allocable to materials and equipment delivered
and suitably stored at the site for subsequent incorporation in the Work, or if
approved in advance by the Owner, suitably stored off the site at a location
agreed upon in writing;     .3   Add the Construction Manager’s Fee, less
retainage of « five percent ( «5 » %). The Construction Manager’s Fee shall be
computed upon the Cost of the Work at the rate stated in Section 5.1 or, if the
Construction Manager’s Fee is stated as a fixed sum in that Section, shall be an
amount that bears the same ratio to that fixed-sum fee as the Cost of the Work
bears to a reasonable estimate of the probable Cost of the Work upon its
completion;     .4   Subtract retainage of « five» percent ( «5 » %) from that
portion of the Work that the Construction Manager self-performs;

5. Subtract retainage of ten percent (10%) from that portion of the Work that is
Subcontracted until such work is seventy-five percent (75%) complete, then is
reduced to five percent (5%).

  .5   Subtract the aggregate of previous payments made by the Owner;     .6  
Subtract the shortfall, if any, indicated by the Construction Manager in the
documentation required by Section 7.1.4 to substantiate prior Applications for
Payment, or resulting from errors subsequently discovered by the Owner’s
auditors in such documentation; and     .7   Subtract amounts, if any, for which
the Architect has withheld or nullified a Certificate for Payment as provided in
the General Conditions.

§ 7.1.9 Except with the Owner’s prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.
§ 7.2 Final Payment
§ 7.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Construction Manager when

  .1   the Construction Manager has fully performed the Contract except for the
Construction Manager’s responsibility to correct Work as provided in the General
Conditions, and to satisfy other requirements, if any, which extend beyond final
payment;     .2   the Construction Manager has submitted a final accounting for
the Cost of the Work and a final Application for Payment; and     .3   a final
Certificate for Payment has been issued by the Architect.     .4   Owner
reserves the right to withhold and amount up to 150% of the cost to perform all
punchlist Work until such time as Work is complete.

The Owner’s final payment to the Construction Manager shall be made no later
than 30 days after the issuance of the Architect’s final Certificate for
Payment, or as follows:
« »

15



--------------------------------------------------------------------------------



 



§ 7.2.2 The Owner’s auditors will review and report in writing on the
Construction Manager’s final accounting within 30 days after delivery of the
final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner’s auditors report to be substantiated by the
Construction Manager’s final accounting, and provided the other conditions of
Section 7.2.1 have been met, the Architect will, within seven days after receipt
of the written report of the Owner’s auditors, either issue to the Owner a final
Certificate for Payment with a copy to the Construction Manager, or notify the
Construction Manager and Owner in writing of the Architect’s reasons for
withholding a certificate as provided in the General Conditions. The time
periods stated in this Section supersede those stated in the General Conditions.
The Architect is not responsible for verifying the accuracy of the Construction
Manager’s final accounting.
§ 7.2.3 If the Owner’s auditors report the Cost of the Work as substantiated by
the Construction Manager’s final accounting to be less than claimed by the
Construction Manager, the Construction Manager shall be entitled to request
mediation of the disputed amount without seeking an initial decision pursuant to
Section 15.2 of A201—2007. A request for mediation shall be made by the
Construction Manager within 30 days after the Construction Manager’s receipt of
a copy of the Architect’s final Certificate for Payment. Failure to request
mediation within this 30-day period shall result in the substantiated amount
reported by the Owner’s auditors becoming binding on the Construction Manager.
Pending a final resolution of the disputed amount, the Owner shall pay the
Construction Manager the amount certified in the Architect’s final Certificate
for Payment.
§ 7.2.4 If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Section 6.1.1 and not excluded by
Section 6.8 to correct defective or nonconforming Work, the Owner shall
reimburse the Construction Manager such costs and the Construction Manager’s Fee
applicable thereto on the same basis as if such costs had been incurred prior to
final payment, but not in excess of the Guaranteed Maximum Price. If the
Construction Manager has participated in savings as provided in Section 5.2.1,
the amount of such savings shall be recalculated and appropriate credit given to
the Owner in determining the net amount to be paid by the Owner to the
Construction Manager.
ARTICLE 8 INSURANCE AND BONDS
For all phases of the Project, the Construction Manager and the Owner shall
purchase and maintain insurance according to the requirements in the General
Conditions (AIA A201).

      Type of Insurance or Bond   Limit of Liability or Bond Amount ($0.00)
Performance and Payment Bond   To be required via Change Order only per the
Contract Documents

ARTICLE 9 DISPUTE RESOLUTION
§ 9.1 Any Claim between the Owner and Construction Manager shall be resolved in
accordance with the provisions set forth in the General Conditions. However, for
Claims arising from or relating to the Construction Manager’s Preconstruction
Phase services, no decision by the Initial Decision Maker shall be required as a
condition precedent to mediation or binding dispute resolution, and Section 9.3
of this Agreement shall not apply.
§ 9.2 For any Claim subject to, but not resolved by mediation pursuant to the
General Conditions, the method of binding dispute resolution shall be as
follows:
(Check the appropriate box. If the Owner and Construction Manager do not select
a method of binding dispute resolution below, or do not subsequently agree in
writing to a binding dispute resolution method other than litigation, Claims
will be resolved by litigation in a court of competent jurisdiction.)
     [ «XX» ] Arbitration pursuant to Section 15.4 of AIA Document A201—2007
     [ « » ] Litigation in a court of competent jurisdiction.
     [ « » ] Other: (Specify)
     « »
« »

16



--------------------------------------------------------------------------------



 



« »
« »
« »
ARTICLE 10 TERMINATION OR SUSPENSION
§ 10.1 Termination Prior to Establishment of the Guaranteed Maximum Price
§ 10.1.1 Prior to the execution of the Guaranteed Maximum Price Amendment, the
Owner may terminate this Agreement upon not less than seven days’ written notice
to the Construction Manager for the Owner’s convenience and without cause, and
the Construction Manager may terminate this Agreement, upon not less than seven
days’ written notice to the Owner, for the reasons set forth in the Agreement or
the General Conditions.
§ 10.1.2 In the event of termination of this Agreement pursuant to
Section 10.1.1, the Construction Manager shall be equitably compensated for
Preconstruction Phase services performed prior to receipt of a notice of
termination plus reasonable demobilization and termination cost...
§ 10.1.3 If the Owner terminates the Contract pursuant to Section 10.1.1 after
the commencement of the Construction Phase but prior to the execution of the
Guaranteed Maximum Price Amendment, the Owner shall pay to the Construction
Manager an amount calculated as follows, which amount shall be in addition to
any compensation paid to the Construction Manager under Section 10.1.2:

  .1   Take the Cost of the Work incurred by the Construction Manager to the
date of termination;     .2   Add the Construction Manager’s Fee computed upon
the Cost of the Work to the date of termination at the rate stated in
Section 5.1 or, if the Construction Manager’s Fee is stated as a fixed sum in
that Section, an amount that bears the same ratio to that fixed-sum Fee as the
Cost of the Work at the time of termination bears to a reasonable estimate of
the probable Cost of the Work upon its completion; and     .3   Subtract the
aggregate of previous payments made by the Owner for Construction Phase
services.

The Owner shall also pay the Construction Manager fair compensation, for any
equipment owned by the Construction Manager which the Owner elects to retain and
which the Construction Manager agrees to sell to the Owner that is not otherwise
included in the Cost of the Work under Section 10.1.3.1. To the extent that the
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), the Construction Manager shall, as a condition of
receiving the payments referred to in this Article 10, execute and deliver all
such papers and take all such steps, including the legal assignment of such
subcontracts and other contractual rights of the Construction Manager, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Construction Manager under such subcontracts or purchase orders.
All Subcontracts, purchase orders and rental agreements entered into by the
Construction Manager will contain provisions allowing for assignment to the
Owner as described above.
If the Owner accepts assignment of subcontracts, purchase orders or rental
agreements as described above, the Owner will reimburse or indemnify the
Construction Manager for all costs arising under the subcontract, purchase order
or rental agreement, if those costs would have been reimbursable as Cost of the
Work if the contract had not been terminated. If the Owner chooses not to accept
assignment of any subcontract, purchase order or rental agreement that would
have constituted a Cost of the Work had this agreement not been terminated, the
Construction Manager will terminate the subcontract, purchase order or rental
agreement and the Owner will pay the Construction Manager the costs necessarily
incurred by the Construction Manager because of such termination.
§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price
Following execution of the Guaranteed Maximum Price Amendment and subject to the
provisions of Section 10.2.1 and 10.2.2 below, the Contract may be terminated as
provided in the General Conditions.
§ 10.2.1 If the Owner terminates the Contract after execution of the Guaranteed
Price Amendment, the amount payable to the Construction Manager pursuant to the
General Conditions shall not exceed the amount the Construction Manager would
otherwise have received pursuant to Sections 10.1.2 and 10.1.3 of this
Agreement.
§ 10.2.2 If the Construction Manager terminates the Contract after execution of
the Guaranteed Maximum Price Amendment, the amount payable to the Construction
Manager under the General Conditions shall not exceed the amount the
Construction Manager would otherwise have received under Sections 10.1.2 and
10.1.3 above.

17



--------------------------------------------------------------------------------



 



§ 10.3 Suspension
The Work may be suspended by the Owner as provided in Article the General
Conditions. In such case, the Guaranteed Maximum Price and Contract Time shall
be increased as provided in the General Conditions, except that the term
“profit” shall be understood to mean the Construction Manager’s Fee as described
in Sections 5.1 and 5.3.5 of this Agreement.
ARTICLE 11 MISCELLANEOUS PROVISIONS
§ 11.1 Terms in this Agreement shall have the same meaning as those in
A201—2007.
§ 11.2 Ownership and Use of Documents
The General Conditions shall apply to both the Preconstruction and Construction
Phases.
§ 11.3 Governing Law
The General Conditions shall apply to both the Preconstruction and Construction
Phases.
§ 11.4 Assignment
The Owner and Construction Manager, respectively, bind themselves, their agents,
successors, assigns and legal representatives to this Agreement. Neither the
Owner nor the Construction Manager shall assign this Agreement without the
written consent of the other, except that the Owner may assign this Agreement to
a lender providing financing for the Project if the lender agrees to assume the
Owner’s rights and obligations under this Agreement. Except as provided in the
General Conditions, neither party to the Contract shall assign the Contract as a
whole without written consent of the other. If either party attempts to make
such an assignment without such consent, that party shall nevertheless remain
legally responsible for all obligations under the Contract.
§ 11.5 The Construction Manager shall achieve Substantial Completion of the
Work, or a designated portion thereof, within the time period (“Contract Time”)
or upon the date (“Completion Date”) established in Amendment No. 1 or as
modified by Change Order.
§ 11.6 The Owner and Construction Manager acknowledge that should the
Construction Manager not achieve Substantial Completion within the Contract Time
or by the Completion Date, the Owner’s damages would be extremely difficult to
calculate. Therefore, should the Construction Manager not achieve Substantial
Completion within the Contract Time or by the Completion Date, the Construction
Manager shall pay the Owner per each working day the amount of:
Fifteen Thousand Dollars ($15,000) for Project Substantial Completion
Ten Thousand Dollars ($10,000) for Data/Communications Room Substantial
Completion
The total of payment for each Substantial Completion shall not exceed Two
Hundred Thousand Dollars ($200,000), with the aggregate amount not exceeding
$300,000.
§ 11.7 Construction Manager agrees that it will take all actions and sign all
documents reasonably required by Owner in connection with applying for and
receiving sales/use tax refunds related to the project(s) as required by
Nebraska Advantage Act statutes and applicable Nebraska Department of Revenue
requirements. Such actions will include but are not limited to the preparation,
execution and submission of the “Contractors Certificate of Tax Paid” and the
“Purchasing Agent Appointment” in a form similar to the documents attached
hereto as Exhibit 3 and Exhibit 4 and by reference made a part of this contract.
« »
ARTICLE 12 SCOPE OF THE AGREEMENT
§ 12.1 This Agreement represents the entire and integrated agreement between the
Owner and the Construction Manager and supersedes all prior negotiations,
representations or agreements, either written or oral. This Agreement may be
amended only by written instrument signed by both Owner and Construction
Manager.

18



--------------------------------------------------------------------------------



 



§ 12.2 The following documents comprise the Agreement:

  .1   AIA Document A133—2009, Standard Form of Agreement Between Owner and
Construction Manager as Constructor where the basis of payment is the Cost of
the Work Plus a Fee with a Guaranteed Maximum Price     .2   AIA Document
A201—2007, General Conditions of the Contract for Construction (the “General
Conditions”).         « »     .4:             « »     .5   Other documents:

(List other documents, if any, forming part of the Agreement.)

     
 
  Exhibit 1 — Construction Managers Labor Rates
 
   
 
  Exhibit 2 — General Conditions — Project Cost Assignment Matrix
 
   
 
  Exhibit 3 — Contractors Certificate of Tax Paid
 
   
 
  Exhibit 4 — Purchasing Agent Appointment

      « »

This Agreement is entered into as of the day and year first written above.

     
/s/ Karen Ganzlin
  /s/ Ronald C. Duce
 
   
OWNER (Signature)
  CONSTRUCTION MANAGER (Signature)
 
   
Karen Ganzlin, Chief Human Resources Officer
  Ronald C. Duce, Senior Vice President
 
   
(Printed name and title)
  (Printed name and title)

THIS CONTRACT CONTAINS AN ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE
PARTIES

19